Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 11-13 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moroni (US 2017/0182707).
Claim 9: Moroni discloses a method of making an object on a bottom-up stereolithography apparatus (¶ 47), the apparatus including a micro-LED or a vertical cavity surface emitting laser (VCSEL) source array (112b), a drive assembly (13), and a controller (118) operatively associated with said source array and said drive assembly, with the source array (151) and/or the drive assembly having at least one adjustable parameter that is adjustable by said controller, the method comprising: installing a removable window cassette (122, 112a) on said apparatus in a configuration through which said micro-LED or VCSEL source array projects, said window cassette comprising an optically transparent member having a build surface on which an object can be produced (¶ 67), and with said optically transparent member having and at least one variable property therein; and then modifying said at least one adjustable parameter by said controller based on said at least one variable optical property of said window (¶¶ 67-68); and then producing the 
Claim 11: Moroni discloses the window including a barcode and data storage (¶ 100).
Claims 12-13 and 19: Moroni discloses varying the transmission and conductivity of the window in a plurality of distinct layers (¶ 109).

Allowable Subject Matter
Claims 10, 14-18, 20 and 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive.
Applicant argues “Although Moroni discusses various control features, nothing in Moroni discloses or suggests that variable properties of the optically transparent member, which the Action identifies as the membrane 122, are used to modify an adjustable parameter by the controller.” (Emphasis in Applicant’s response.) This argument has been considered but is not persuasive for at least two reasons. First, the argument is not commensurate in scope with the claims. The instant claims do not require a plurality of properties to be adjustable. “At least one variable. . .” does not require more than one variable. Second, as discussed in paragraphs 67-68 of Moroni, printing layers are deposited on the member, thereby modifying a property of the member – the amount of printing layers on the member.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY W THROWER/Primary Examiner, Art Unit 1742